DETAILED ACTION
1.	This action is responsive to the following communication: Amendment filed on 02/24/2022.    
   
Allowable Subject Matter
2.	Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12 and 20, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Anorga teaches the limitation: “obtaining and programmatically analyzing an image to determine suggested actions, wherein displaying a user interface to include elements corresponding to default actions and suggested actions which were determined based on analyzing the image”. But the claims recite a different combination of limitation: “determine one or more sets of sharing operation information corresponding to the image data based at least in part on the classification information comprises to input the classification information into a data analyzer, wherein the data analyzer comprises a model that is trained to output the one or more sets of sharing operation information; receive a user selection of a selected sharing operation information, wherein the user selection of the selected sharing operation information is added to training data on which to train the model associated with the data analyzer: invoke a program corresponding to the selected sharing operation information corresponding to the image data; and share the image data using the program; and one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions.”, that is not suggested or shown by Anorga.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 20, 2022